Exhibit 10.06

 
EQUITY PLEDGE AGREEMENT
 
This Equity Pledge Agreement (hereinafter this “Agreement”) is dated May 26,
2010, and is entered into in Ningguo City, Anhui Province, People’s Republic of
China (“PRC” or “China”) by and among Ningguo Taiyang Incubation Plant Co., Ltd.
(“Pledgee”), and each of the shareholders listed on the signature pages hereto
(each a “Pledgor” and collectively, the “Pledgors”) of Auhui Taiyang Poultry
Co., Ltd. (“Company”). The Company is made a party to this Agreement for the
purpose of acknowledging the Agreement.
 
RECITALS
 
1.           The Pledgee incorporated in the PRC as a foreign investment
enterprise and specializes in the business of consulting.
 
2.           Company is engaged in cultivating and trading ducks; processing,
trading and selling ducklings, feeds, byproducts of ducklings, and raw materials
and byproducts of feeds (to operate according to relevant administration license
where so required for an item) (the “Business”).
 
3.           The Pledgors are shareholders of the Company, each legally holding
such amount of equity interest of the Company as set forth on the signature page
of this Agreement and collectively holding 100% of the issued and outstanding
equity interests of the Company (collectively the “Equity Interest”).
 
4.           The Pledgee and the Company have executed a Consulting Services
Agreement dated May 26, 2010 (the “Consulting Services Agreement”) concurrently
herewith, pursuant to which the Company shall pay consulting and service fees
(the “Consulting Services Fee”) to the Pledgee for consulting and related
services in connection with the Business.
 
5.           In order to ensure that the Company will perform its obligations
under the Consulting Services Agreement, and in order to provide an additional
mechanism for the Pledgee to enforce its rights to collect the Consulting
Services Fee from the Company, the Pledgors agree to pledge all their equity
interests in the Company as security for the performance of the obligations of
the Company under the Consulting Services Agreement, including payment of the
Consulting Services Fee.
 
NOW THEREFORE, the Pledgee and the Pledgors through mutual negotiations hereby
enter into this Agreement based upon the following terms:
 
 
 

--------------------------------------------------------------------------------

 
 
1.   Definitions and Interpretation. Unless otherwise provided in this
Agreement, the following terms shall have the following meanings:
 
      1.1    “Pledge” refers to the full content of Section 2 hereunder.
 
      1.2    “Equity Interest” refers to all the equity interests in the Company
legally held by the Pledgors.
 
      1.3    “Term of Pledge” refers to the period provided for under Section
3.2 hereunder.
 
      1.4    “Event of Default” refers to any event in accordance with Section
7.1 hereunder.
 
      1.5    “Notice of Default” refers to the notice of default issued by the
Pledgee in accordance with this Agreement.
 
2.   The Pledge. The Pledgors hereby pledge the Equity Interest to the Pledgee
as a security for the obligations of the Company under the Consulting Services
Agreement (the “Pledge”). Pursuant thereto, the Pledgee shall have priority in
receiving payments from the evaluation or the proceeds from the auction or sale
of the Equity Interest. The Equity Interest shall hereinafter be referred to as
the “Pledged Collateral”.
 
3.   Term of Pledge.
 
      3.1    The Pledge shall take effect as of the date when the Pledge is
recorded in the Company’s Register of Shareholders, and shall expire two (2)
years from the Company’s satisfaction of all its obligations under the
Consulting Services Agreement (the “Term”).
 
      3.2    During the Term, the Pledgee shall be entitled to vote, control,
sell, or dispose of the Pledged Collateral in accordance with this Agreement in
the event that the Company does not perform its obligations under the Consulting
Services Agreement, including without limitations thee failures to pay the
Consulting Service Fee.
 
      3.3    During the Term, the Pledgee shall be entitled to collect any and
all dividends declared or paid in connection with the Pledged Collateral.
 
4.   Pledge Procedure and Registration.
 
      4.1    The Pledge shall be recorded in the Company’s Register of
Shareholders. The Pledgors shall, after the date of this Agreement, process the
registration procedures with the Administration for Industry and Commerce
concerning the Pledge.
 
      4.2    To the maximum extent permitted by the PRC laws, the Pledgors and
Pledgee will file the application with Administration for Industry and Commerce
with competent authority to register the Pledge within the term of this
Agreement.
 
      4.3    Pledgors and Pledgee agree to use their best efforts to take any
action required for the completion of the registration of the Pledge, including
without limitation, the execution of documents, the payment of filing fees and
submission of applications.
 
Equity Pledge Agreement
TAIYANG
 
 
-2-

--------------------------------------------------------------------------------

 
 
5.   Representation and Warranties of Pledgors.
 
      5.1    The Pledgors are the legal owners of the Pledged Collateral.
 
      5.2    Other than to the Pledgee, the Pledgors have not pledged the
Pledged Collateral to any other party, and the Pledged Collateral is not
encumbered to any other party.
 
6.   Covenants of Pledgors.
 
      6.1    During the Term, the Pledgors represent and warrant to the Pledgee
for the Pledgee’s benefit that the Pledgors shall:
 
              6.1.1    Not transfer or assign the Pledged Collateral, nor create
or permit to create any pledge or encumbrance to the Pledged Collateral which
may adversely affect the rights and/or benefits of the Pledgee without the
Pledgee’s prior written consent.
 
              6.1.2    Comply with the laws and regulations with respect to the
Pledge; present to Pledgee any notices, orders or advisements with respect to
the Pledge that may be issued or made by a competent PRC authority within five
(5) days upon receiving such notices, orders or advisements; comply with such
notices, orders or advisements; or object to the foregoing matters upon the
reasonable request of the Pledgee or with consent from the Pledgee.
 
              6.1.3    Timely notify the Pledgee of any events which may affect
the Pledged Collateral or the Pledgors’ rights thereto, or which may change any
of the Pledgors’ warranties or affect the Pledgor’s performance of their
obligations under this Agreement.
 
      6.2    The Pledgors agree that the Pledgee’s right to the Pledge pursuant
to this Agreement shall not be suspended or inhibited by any legal proceedings
initiated by the Pledgors, jointly or separately, or by any successor of or any
person authorized by the Pledgors.
 
      6.3    The Pledgors represent and warrant to the Pledgee that in order to
protect and perfect the security for the payment of the Consulting Services Fee,
the Pledgors shall execute in good faith and cause other parties who have
interests in the Pledged Collateral to execute all the title certificates,
contracts, and perform actions and cause other parties who have interests to
take action, as required by the Pledgee.
 
      6.4    The Pledgors represent and warrant to the Pledgee or its appointed
representative (whether a natural person or a legal entity) that they will
execute all applicable and required amendments in connection with the
registration of the Pledge, and within a reasonable amount of time upon request,
provide the relevant notice, order and decision regarding such registration to
the Pledgee.
 
Equity Pledge Agreement
TAIYANG
 
 
-3-

--------------------------------------------------------------------------------

 
 
     6.5    The Pledgors represent and warrant to the Pledgee that they will
abide by and perform all relevant guarantees, covenants, warranties,
representations and conditions necessary to insure the rights of the Pledgee
under this Agreement. The Pledgors shall compensate all the losses suffered by
the Pledgee as a result of the Pledgors’ failure to perform any such guarantees,
covenants, warranties, representations or conditions.
 
7.   Events of Default.
 
      7.1    The occurrence of any one of the following events shall be regarded
as an “Event of Default”:
 
              7.1.1    This Agreement is deemed illegal by a governing authority
of the PRC, or the Pledgor is incapable of continuing to perform the obligations
herein due to any reason except force majeure;
 
              7.1.2    The Company fails to timely pay the Consulting Services
Fee in full as required under the Consulting Service Agreement;
 
              7.1.3    A Pledgor makes any materially false or misleading
representations or warranties under Section 5 herein, or breaches any warranties
under Section 5 herein;
 
              7.1.4    A Pledgor breaches the covenants under Section 6 herein;
 
              7.1.5    A Pledgor breaches any terms and conditions of this
Agreement;
 
              7.1.6    A Pledgor transfers or assigns, cause to be transferred
or assigned, or otherwise abandons the Pledged Collateral without the prior
written consent of the Pledgee;
 
              7.1.7    The Company is incapable of repaying debt;
 
              7.1.8    The assets of a Pledgor are adversely affected so as to
cause the Pledgee to believe that such Pledgor’s ability to perform the
obligations herein is adversely affected;
 
              7.1.9    The successors or agents of the Company refuse, or are
only partly able, to perform the payment obligations under the Consulting
Services Agreement;
 
      7.2    A Pledgor shall immediately give a written notice to the Pledgee if
such Pledgor is aware of or discovers that any event under Section 7.1 herein,
or any event that may result in any one of the foregoing events, has occurred or
is likely to occur.
 
      7.3    Unless an Event of Default has been resolved to the Pledgee’s
satisfaction within 15 days of its occurrence (the “Cure Period”), the Pledgee
may, at any time thereafter, give a written default notice (the “Default
Notice”) to the Pledgor and require the Pledgors to immediately make full
payment of the then outstanding Consulting Service Fee and any other outstanding
payables in accordance with Section 8 herein.
 
Equity Pledge Agreement
TAIYANG
 
 
-4-

--------------------------------------------------------------------------------

 
 
8.   Exercise of Remedies.
 
      8.1   Authorized Action by Secured Party. The Pledgors hereby irrevocably
appoint Pledgee as the attorney-in-fact of the Pledgors for the purpose of
carrying out the security provisions of this Agreement and to take any action
and execute any instrument that the Pledgee may deem necessary or advisable to
accomplish the purpose of this Agreement. Such power of attorney shall be
effective, automatically and without the necessity of any action (including any
transfer of any Pledged Collateral) by any person, upon the occurrence an Event
of Default. Pledgee shall not have any duty to exercise any such right or to
preserve the same and shall not be liable for any failure to do so or for any
delay in doing so.
 
If an Event of Default occurs, or is already proceeding, Pledgee shall have the
right to exercise the following rights:
 
(a)           Collect by legal proceedings or otherwise, and endorse and/or
receive all payments, proceeds and other sums and property now or hereafter
payable on or on account of the Pledged Collateral;
 
(b)           Enter into any extension, reorganization, deposit, merger,
consolidation or other agreement pertaining to, or deposit, surrender, accept,
hold or apply other property in exchange for the Pledged Collateral;
 
(c)           Transfer the Pledged Collateral under the Pledgee’s name or under
an appointed nominee;
 
(d)           Make any compromise or settlement, and take any action the Pledgee
deems advisable, with respect to the Pledged Collateral;
 
(e)           Notify any obligor with respect to the Pledged Collateral to make
payment directly to the Pledgee;
 
(f)           All rights of the Pledgors that they would otherwise be entitled
to enjoy or exercise with respect to the Pledged Collateral, including without
limitations the rights to vote and to receive distributions, shall cease without
any further action by or notice, and all such rights shall thereupon become
vested in the Pledgee; and
 
(g)           The Pledgors shall execute and deliver to the Pledgee such other
instruments as the Pledgee may request in order to permit the Pledgee to
exercise the rights set forth herein.
 
Equity Pledge Agreement
TAIYANG
 
 
-5-

--------------------------------------------------------------------------------

 
 
      8.2   Other Remedies. Upon the expiration of the Cure Period, the Pledgee,
in addition to the remedies set forth in Section 8.1 or such other rights in
law, equity or otherwise, may, without notice or demand on the Pledgors, elect
any of the following:
 
(a)           Require the Pledgors to immediately pay all outstanding unpaid
amounts due under the Consulting Services Agreement;
 
(b)           Foreclose or otherwise enforce the Pledgee’s security interest to
the Pledged Collateral in any manner permitted by law or provided under this
Agreement;
 
(c)           Terminate this Agreement pursuant to Section 11;
 
(d)           Exercise any and all rights as the beneficial and legal owner of
the Pledged Collateral, including, without limitation, the transfer and exercise
of voting and any other rights to the Pledged Collateral; and
 
(e)           Exercise any and all rights and remedies of a secured party under
applicable laws.
 
      8.3    The Pledgee has priority in the receipt of payments from the
proceeds of auction or sale of the Pledged Collateral, in part or in whole, in
accordance with legal procedures, until all payment obligations under the
Consulting Services Agreement are satisfied.
 
      8.4    The Pledgors shall not hinder the Pledgee from exercising its
rights in accordance with this Agreement and shall give necessary assistance so
that the Pledgee may exercise its rights in full.
 
9.   Assignment.
 
      9.1    The Pledgors shall not assign or otherwise transfer the rights and
obligations herein without the Pledgee’s prior written consent.
 
      9.2    This Agreement shall be binding upon each of the Pledgors and their
respective successors, and shall be binding on the Pledgee and each of its
successor and assignee.
 
      9.3    Upon the transfer or assignment by the Pledgee of any or all of its
rights and obligations under the Consulting Service Agreement, the Pledgee’s
transferee or assignee shall enjoy and undertake the same rights and obligations
as the Pledgee under this Agreement. The Pledgors shall be notified of any such
transfer or assignment by written notice and at the request of the Pledgee, the
Pledgors shall execute such relevant agreements and/or documents with respect to
such transfer or assignment.
 
      9.4    In the event of the Pledgee’s change in control resulting in the
transfer or assignment of this Agreement, the successor to the Pledgee and the
Pledgors shall execute a new equity pledge agreement.
 
Equity Pledge Agreement
TAIYANG
 
 
-6-

--------------------------------------------------------------------------------

 
 
10.         Formalities, Fees and Other Charges.
 
      10.1         The Pledgors shall be responsible for all the fees and
expenses in relation to this Agreement, including, but not limited, to legal
fees, cost of production, stamp tax and any other taxes and charges. If the
Pledgee pays the relevant taxes in accordance with applicable law, the Pledgors
shall fully reimburse the Pledgee of such taxes.
 
      10.2         The Pledgors shall be responsible for all expenses
(including, but not limited to, any taxes, application fees, management fees,
litigation costs, attorney’s fees, and various insurance premiums in connection
with the disposition of the Pledge) incurred by the Pledgee in its recourse to
collect from the Pledgors arising from the Pledgors’ failure to pay any relevant
taxes and fees.
 
11.         Force Majeure.
 
      11.1         “Force Majeure” shall include, but not be limited, to acts of
governments, acts of nature, fire, explosion, typhoon, flood, earthquake, tide,
lightning, war, and any unforeseen events beyond a Party’s reasonable control or
which cannot be prevented with reasonable care. However, any shortage of credit,
capital or finance shall not be regarded as an event beyond a Party’s reasonable
control. A Party affected by Force Majeure shall promptly notify the other
Parties of such event in order to be exempted from such Party’s obligations
under this Agreement.
 
      11.2         In the event that the affected Party is delayed or prevented
from performing its obligations under this Agreement due to Force Majeure, the
affected Party shall not be responsible for any damage caused by the delay or
prevention of such performance, as long as such damage is within the scope of
such delay or prevention. The affected Party shall take appropriate means to
minimize or remove the effects of Force Majeure and attempt to resume
performance of the obligations delayed or prevented by Force Majeure. When such
Force Majeure ceases to exist, both Parties covenant and agree to resume the
performance of this Agreement with their best efforts.
 
12.         Confidentiality. The Parties hereby acknowledge and agree to ensure
the confidentiality of all oral and written materials exchanged relating to this
Agreement. No Party shall disclose any confidential information to any other
third party without the other Parties’ prior written approval, unless: (a) such
information was in the public domain at the time it was communicated (unless it
entered the public domain without the authorization of the disclosing Party);
(b) the disclosure was in response to the relevant laws, regulations, or stock
exchange rules; or (c) the disclosure was required by any of the Party’s legal
counsel or financial consultant for the purpose of the transaction underlying
this Agreement. However, such legal counsel and/or financial consultant shall
also comply with the confidentiality as stated hereof. The disclosure of
confidential information by employees or agents of the disclosing Party is
deemed to be an act of the disclosing Party, and such disclosing Party shall
bear all liabilities for any breach of confidentiality.
 
Equity Pledge Agreement
TAIYANG
 
 
-7-

--------------------------------------------------------------------------------

 
 
13.         Dispute Resolution.
 
      13.1          This Agreement shall be governed by and construed in
accordance with the laws of the PRC.
 
      13.2          The Parties shall strive to resolve any disputes arising
from the interpretation or performance of this Agreement through amicable
negotiations. If a dispute cannot be settled, any Party may submit such dispute
to China International Economic and Trade Arbitration Commission (“CIETAC”) for
arbitration. The arbitration shall abide by the then current rules of CIETAC,
and the arbitration proceedings shall be conducted in Beijing, China in Chinese.
The decision of CIETA shall be final and binding upon the parties.
 
14.        Notices. Any notice given by the parties hereto for the purpose of
performing the rights and obligations hereunder shall be in writing. If such
notice is delivered by messenger, the time of receipt is the time when such
notice is received by the addressee; if such notice is transmitted by facsimile,
the time of receipt is the time when such notice is transmitted. If the notice
does not reach the addressee by the end of the business day, the following
business day shall be the date of receipt. The place of delivery is the Party’s
address as set forth in the signature pages hereto or the address advised in
writing including via facsimile.
 
15.         Entire Contract. The Parties agree that this Agreement constitutes
the entire agreement of the Parties upon its effectiveness and supersedes all
prior oral and/or written agreements and understandings relating to this
Agreement.
 
16.         Severability. If any provision or provisions of this Agreement shall
be held by a proper authority to be invalid, illegal, unenforceable or in
conflict with the laws and regulations of the PRC, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
 
17.         Appendices. The appendices to this Agreement are incorporated into
and are a part of this Agreement.
 
18.         Amendment or Supplement.
 
      18.1         The Parties may amend this Agreement in writing, provided
that such amendment shall be duly executed and signed by the Pledgee, the
Company, and such Pledgors collectively holding a majority of the Equity
Interests, and such amendment shall thereupon become a part of this Agreement
and shall have the same legal effect as this Agreement.
 
      18.2         This Agreement and any amendments, modification, supplements,
additions or changes hereto shall be in writing and come into effect upon being
executed and stamped by the parties hereto. The registration of the Pledge under
section 4 will not affect the validity and enforcement of this Agreement.
 
Equity Pledge Agreement
TAIYANG
 
 
-8-

--------------------------------------------------------------------------------

 
 
19.         Language and Copies of the Agreement. This Agreement shall be
executed in English in four (4) original copies. Each Party shall receive one
(1) original copy, all of which shall be equally valid and enforceable.
 
[SIGNATURE PAGE FOLLOWS]
 
Equity Pledge Agreement
TAIYANG
 
 
-9-

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE]
 
      IN WITNESS WHEREOF this Agreement is duly executed by each Party or its
legal representatives as of the date first set forth above.
 

PLEDGEE: Ningguo Taiyang Incubation Plant Co., Ltd.       Legal/Authorized
Representative: /s/ WU Qiyou    
Name: WU Qiyou
  Title: Executive Director

 
Equity Pledge Agreement
TAIYANG
 
 
-10-

--------------------------------------------------------------------------------

 
 
PLEDGOR SIGNATURE PAGE
 
PLEDGORS:
     
/s/ WU Qiyou
 
WU Qiyou
 
ID Card No.:
 
Owns 96% of Auhui Taiyang Poultry Co., Ltd.
     
/s/ CHEN Beihuang
 
CHEN Beihuang
 
ID Card No.:
 
Owns 2% of Auhui Taiyang Poultry Co., Ltd.
     
/s/ WU Qida
 
WU Qida
 
ID Card No.:
 
Owns 2% of Auhui Taiyang Poultry Co., Ltd.
 

 
Equity Pledge Agreement
TAIYANG
 
 
-11-

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGED BY:
 
THE COMPANY:
 

  Auhui Taiyang Poultry Co., Ltd.       Legal/Authorized Representative: /s/ WU
Qiyou    
Name: WU Qiyou
  Title: Executive Director

 
Equity Pledge Agreement
TAIYANG
 
 
-12-

--------------------------------------------------------------------------------

 
Appendix 1
 
RESOLUTIONS OF THE SHAREHOLDERS
OF
ANHUI TAIYANG POULTRY CO., LTD.
 
WHEREAS, Auhui Taiyang Poultry Co., Ltd. (“Company”) has entered into a
Consulting Services Agreement with Ningguo Taiyang Incubation Plant Co., Ltd., a
wholly foreign-owned enterprise under laws of China (the “WFOE”), pursuant to
which the Company is obligated to pay certain fees in exchange for WFOE’s
consultation and related services;
 
WHEREAS, the undersigned shareholders of the Company (the “Shareholders”)
collectively hold 100% of the issued and outstanding equity interests of the
Company (the “Equity Interest”), and have been requested by the Company to
pledge the Equity Interest to WFOE pursuant to an Equity Pledge Agreement in
order to secure the Company’s payment obligations under the Consulting Services
Agreement; and
 
WHEREAS, it is in the best interest of the Company and the Shareholders to enter
into the Pledge Agreement;
 
RESOLVED, that the Shareholders shall pledge the Equity Interest to WFOE
pursuant to the Equity Pledge Agreement, the terms and conditions of which are
hereby approved.
 
[SIGNATURE PAGE FOLLOWS]
 
Equity Pledge Agreement
TAIYANG
 
 
-13-

--------------------------------------------------------------------------------

 
These resolutions were executed and submitted on May 26, 2010 by the undersigned
shareholders:
 
SHAREHOLDERS:
     
/s/ WU Qiyou
 
WU Qiyou
 
ID Card No.:
 
Owns 96% of Auhui Taiyang Poultry Co., Ltd.
     
/s/ CHEN Beihuang
 
CHEN Beihuang
 
ID Card No.:
 
Owns 2% of Auhui Taiyang Poultry Co., Ltd.
     
/s/ WU Qida
 
WU Qida
 
ID Card No.:
 
Owns 2% of Auhui Taiyang Poultry Co., Ltd.
 

 
Equity Pledge Agreement
TAIYANG
 
 
-14-

--------------------------------------------------------------------------------

 